PER CURIAM.
William L. Reese appeals the district court’s order granting summary judgment in favor of Science Applications International Corporation, Inc. (“SAIC”), as to his claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000), and 42 U.S.C. § 1981 (1994). We have reviewed the briefs, the record, and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Reese v. Science Applications Int’l Corp., No. CA 99-1167-A (E.D.Va. July 27, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.